—Appeal by the defendant from a judgment of the County Court, Westchester County (Mulroy, J.), rendered November 20, 1997, convicting him of attempted rape in the first degree and sexual abuse in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, contrary to the defendant’s contention, he received meaningful representation of counsel under the totality of the circumstances (see, People v Flores, 84 NY2d 184, 187; People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137, 147). S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.